United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 00-3885EM
                                 _____________

Lorne Lei Wray,                          *
                                         *
            Appellant,                   *
                                         *
      v.                                 *
                                         *
Mr. Anthony M. Ross; Mrs. Anthony        *
M. Ross; State of Missouri, Franklin     *
County; Missouri Department of           *
Mental Health; Missouri Public           *
Defender Commission, Franklin            *
County; St. Louis Psychiatric            *
Rehabilitation Center; William           *   On Appeal from the United
Lampros; Joan Ross; Roberta Gardine,     *   States District Court
CEO; Allen Blake, Asst. CEO; John        *   for the Eastern District
Rabon, Dr.; Richard Scott, Dr.; Ashok    *   of Missouri.
Mallaya, Dr.; Ron Scharer, RN; Ally      *
Burr Harris; Alphonso Menotti, Dr.;      *   [Not To Be Published]
Gwen Portwood; Antonio Gesmundo,         *
Dr.; Robert Steele; Beverly Buscemi;     *
Karol Keil; Mario Carrerz, Dr.; Nicol    *
Ross; Mr. Charles McClung; Mrs.          *
Charles McClung; Unknown Ladd,           *
Criminal Judge of Franklin County,       *
Presiding in December 1997; Country      *
Club Hills Police Department; Franklin   *
County Sheriff’s Department; Thomas      *
Johnson; Marian Brown,                   *
                                         *
            Appellees.                   *
                                   ___________

                          Submitted: April 2, 2001
                              Filed: May 18, 2001
                                  ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Lorne Wray, who was committed to the St. Louis Psychiatric Rehabilitation
Center after his plea of not guilty to charged criminal conduct by reason of insanity,
appeals the District Court’s1 28 U.S.C. § 1915(e)(2)(B) dismissal of his 42 U.S.C.
§ 1983 complaint. The District Court did not err. Wray failed to state a section 1983
claim against any of the defendants, and he cannot attack the fact or duration of his
confinement in a section 1983 complaint. His remedy, in the first instance, must be to
apply to a state court for release under Mo. Rev. Stat. § 552.040(5). See Kolocotronis
v. Holcomb, 925 F.2d 278 (8th Cir. 1991).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
                                         -2-